Citation Nr: 1824982	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-20 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD) with neurocognitive impairment from Parkinson's disease from July 13, 2010 to December 16, 2015.

2.  Entitlement to an initial disability rating greater than 70 percent for PTSD with neurocognitive impairment from Parkinson's disease, on and after December 16, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to June 1971 in the U.S. Army.  This included service in the Republic of Vietnam during the Vietnam Era.  His awards and decorations include the Combat Medical Badge (CMB) and two Purple Heart Medals, as a result of his exposure to combat during his duties as a medic in Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2011, September 2011, and November 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In November 2015, the Veteran and his spouse presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In May 2016, the Board remanded the appeal for further development.  This case has since been returned from the RO to the Board for appellate review.  

Finally, in a recent November 2017 rating decision, the RO granted the Veteran a total disability rating based on individual unemployability (TDIU), effective from December 16, 2015, and special monthly compensation (SMC) based on housebound status, effective from February 27, 2017.  However, a review of the record shows that the Veteran has not yet submitted a Notice of Disagreement (NOD) or Substantive Appeal (e.g., VA Form 9 or equivalent statement) for either of these issues.  See 38 U.S.C. § 7105(a) (2012); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2017).  That is, he has not appealed the effective date assigned for either his TDIU or SMC awards.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a claimant must separately appeal a downstream issue such as an earlier effective date).  Thus, the issue of an earlier effective date for the award of a TDIU and SMC benefits is not on appeal before the Board at this time.  


FINDING OF FACT

From July 13, 2010 to the present, the Veteran's service-connected PTSD with neurocognitive impairment from Parkinson's disease is manifested by psychiatric symptoms causing occupational and social impairment, with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSION OF LAW

From July 13, 2010 to the present, the criteria are met for a higher initial 70 percent rating, but no greater, for the Veteran's service-connected PTSD with neurocognitive impairment from Parkinson's disease.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

A remand by the Board confers on the claimant a legal right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance with the remand order, but not strict compliance, is required.  Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  In the present case, the RO/AMC has substantially complied with the Board's earlier May 2016 remand instructions.  There is no allegation to the contrary by either the Veteran or his representative.    

In addition, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

II.  Increased Rating for PTSD with Parkinson's Disease

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected psychiatric disability.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).

The Veteran's service-connected PTSD with neurocognitive impairment from Parkinson's disease is rated as 50 and 70 disabling under Diagnostic Code 9411 (PTSD).  38 C.F.R. § 4.71a (2017).  

The Veteran has appealed the April 2011 rating decision that granted service connection for PTSD.  Staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In this case, that date is July 13, 2010 - the date a formal claim for service connection for PTSD was filed by the Veteran.  

As alluded to above, the RO has already staged the disability ratings for the Veteran's service-connected PTSD disability:

From July 13, 2010 to December 16, 2015, the Veteran's PTSD is rated as 50 percent disabling.  

However, on and after December 16, 2015, the Veteran's PTSD is rated as 70 percent disabling.  

The Veteran has requested that the 70 percent rating for PTSD to be effective at least back to the time of an earlier August 2013 VA PTSD examination.  He asserts he has experienced the same "severe" level of severity from his psychiatric symptoms since that time.  See May 2014 VA Form 9; February 2018 Appellant Brief.  

(On a side note, the Veteran is also service-connected for additional separate manifestations of his Parkinson's disease such as neuropathy of the upper and lower extremities, stooped posture, chewing, swallowing, impaired speech, and erectile dysfunction.  But these separate service-connected manifestations of Parkinson's disease are not currently on appeal).  

Mental health disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  

In the present case, the RO certified the Veteran's appeal to the Board in June 2014, which is prior to the August 4, 2014 changes.  Thus, the earlier version of 38 C.F.R. § 4.125 conforming to the DSM-IV is applicable in the present case. 

As provided by the General Rating Formula, a 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.   

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

A veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan, 16 Vet. App. at 442.

The Federal Circuit has clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency, or duration, but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  Id.  The 70 percent disability rating regulation, in particular, contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies "in most areas."  Id.  Reading §§ 4.126 and 4.130 together, it is evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level.  Id. at 117.  

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  Stated another way, GAF scores may be considered in assigning the appropriate disability rating, but they are not the dispositive element in rating the level of impairment.  See Caluza, 7 Vet. App. at 506.

Higher GAF scores denote increased overall functioning of the individual.  For instance, a score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  A score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The evidence of record is consistent with an initial 70 percent rating for PTSD with neurocognitive impairment from Parkinson's disease throughout the entire appeal period, effective from July 13, 2010 to the present.  38 C.F.R. § 4.7.  That is, the Veteran's service-connected PTSD with neurocognitive impairment from Parkinson's disease is manifested by psychiatric symptoms causing occupational and social impairment with deficiencies in most areas that are indicative of the 70 percent rating criteria.  See 38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 70 percent criteria under the General Rating Formula, but causing the appropriate level of occupational and social impairment for a 70 percent rating, under the General Rating Formula.  See again Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In making this determination that a 70 percent rating is warranted throughout the entire appeal period, the Board has reviewed both the medical and lay evidence of record - including lay statements from the Veteran; buddy statements; spouse statements; argument from his representative; November 2015 hearing testimony from the Veteran and his spouse; VA psychiatry outpatient treatment records dated from 2010 to 2017; VA PTSD examinations dated in September 2010, August 2013, December 2015, and July 2017; and finally, various private mental health records dated from 2011 to 2017.  Although not entirely consistent, much of the above medical and lay evidence supports the level of occupational and social impairment required for a 70 percent rating under 38 C.F.R. § 4.130.  

In particular, the following evidence of record supports a higher 70 percent rating for PTSD with neurocognitive impairment from Parkinson's disease from July 13, 2010 to the present:

In June 2010, July 2011, August 2013, and November 2015 statements, the Veteran's spouse credibly reported the Veteran exhibits insomnia, flashbacks, anxiety, mood swings, and social isolation due to his PTSD.  The Veteran has only met her family once.  He wants to live away from people.  He cannot function in a group setting.  He is embarrassing to be around at times.  He is uncaring and distant. And he engages in conflicts with everyone every day.  After work, he would come home and take his anger out on his spouse and his daughter.  They would walk on egg shells, and try to avoid a conversation with him.

At the September 2010 VA PTSD examination, the Veteran credibly reported depression, feelings of guilt, anger, helplessness, sleep disturbances, restlessness, hypervigilance, startled response, and disturbing intrusive memories.  He has guilt, feeling he should have been able to save more lives as a medic, anger that he did not do more, and helplessness in not knowing how to cope with current symptoms.  He also reported suicidal ideations due to depression and guilt.  He mentioned continued problems with his current wife.  He also reported pushing and shoving with his wife - violence and poor impulse control.  He added he has some acquaintances, but no friends.  He remains quite socially isolative, outside of work and immediate family.  For his thought content, he ruminates.  Much of this evidence supports a 70 percent rating under 38 C.F.R. § 4.130.

At the September 2010 VA PTSD examination, on testing, a number of aspects of the Veteran's self-description suggest marked peculiarities in thinking and experience at a level of severity unusual even in clinical samples.  These features are often associated with an active psychotic episode, with poor judgment and impairment in reality testing as hallmark characteristics.  He is likely to be a socially isolated individual who has few interpersonal relationships that could be described as close and warm, and unable to display affection or make a commitment to personal relationships.  At times he may appear almost devoid of warmth and friendliness, and he likely has a propensity to make the others around him feel uncomfortable and uneasy.  There are probably only a few people who consider him to be anything more than an acquaintance.  Most importantly, the September 2010 VA PTSD examiner concluded the Veteran's PTSD signs and symptoms result in deficiencies in the following areas (judgment, thinking, family relations, work, mood or school).  This directly supports a 70 percent rating under 38 C.F.R. § 4.130.

An October 2011 VA CBOC psychologist letter noted treatment for "severe" PTSD.

An October 2011 private "Hayes" psychotherapist opinion noted suicidal ideation, which supports a higher 70 percent rating.  The Veteran has experienced more frequent suicide ideation over this time span with episodic thoughts that "he'd be free of everything".  He indicated, however, that he would never act on those thoughts due to his powerful sense of responsibility and the impact it would have on family.  In addition, during episodic mood swings he avoids any contact with others as he has a pattern of severe anger outbursts and is easily agitated.  For the past 40 years he describes a pattern of explosiveness during these episodes and is more prone to violence.  These behaviors have been most likely to be exhibited toward family members, which have caused significant family and marital dysfunction in past marriages as well as with his current spouse.

An October 2011 VA mental health note documented that anxiety symptoms have worsened.  The VA physician opined that his symptoms are indicative of a 70 percent rating for PTSD.  This VA physician assessed that the Veteran has been rated at 50 percent by the RO, but this rating was not accurate since he has deficiencies such as obsessive anxious rituals (checking the house, checking locks around his home, strict routines based on anxiety); suicidal ideation at times (thoughts of giving up); thoughts of harm to others; difficulty maintaining his impulse control (pushing his wife, physical aggressiveness); poor adaptability and lack of adjustment to change; difficulty maintaining relationships - no friends and no conversation with anyone aside from his wife; anxiety of group therapy because he doesn't want to be with other people.  His occupational stress has worsened with the decline in his mental health - he becomes confrontational with coworkers.  This directly supports a 70 percent rating under 38 C.F.R. § 4.130.

VA mental health notes dated in October 2011, January 2012, September 2014, July 2015, August 2015, December 2015, and January 2016 surmise that the Veteran is "high risk" due to chronic suicidal ideation.  He has suicidal thoughts every day, and "constant" anxiety and depression.  This is described as "passive" suicide ideation without plan or intention.  Recent precedent has shed additional light on disability pictures that involve suicidal ideation.  Specifically, the Court has held that suicidal ideation is listed among the criteria for a 70 percent rating and the mere presence of suicidal ideation alone may render that rating appropriate, regardless of whether a claimant had any intent or plan to act on it, or was hospitalized.  See Bankhead v. Shulkin, 29 Vet. App. 10, 20 (2017) ("[T]he presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas.")  Therefore, the Board finds that this particular symptomatology of frequent passive suicide ideation lends support to a 70 percent rating under 38 C.F.R. § 4.130.

In January 2012 and July 2016 VA mental health notes, it was discussed that the Veteran worked as a maintenance mechanic for the Corps of Engineers but retired in 2014 (disability retirement) reportedly due primarily to his inability to tolerate being around other people. 

At an August 2013 VA PTSD examination, the VA examiner concluded that the Veteran exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, as a result of his service-connected PTSD.  This level of impairment was influenced by difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; and persistent delusions or hallucinations.  The Veteran stated that he hears the voices of soldiers and sees the shadows of people, and the soldiers call out for him.  The VA examiner did note that the results of this evaluation should be reviewed with caution due to the possibility of unreliability.  In any event, this evidence directly supports a 70 percent rating under 38 C.F.R. § 4.130.

In a May 2014 Veteran statement, the Veteran described two failed marriages, a battle with addiction, and social separation from others, except for family, due to PTSD.  He has intentionally obtained jobs in which he did not have to interact with others.  He recently retired from his job as a maintenance mechanic before his intended date because he could not stand the people he worked with and wanted to hurt someone.  He is also combative with his wife and daughters. 

In the May 2014 VA Form 9, the Veteran contends that his mental health has been taking a toll on his employment for many years now.  

In a November 2015 Veteran statement, the Veteran credibly reported constant depression and hopelessness.  He cannot drive anymore.  He is often angry and moody.  He has no friends.  Living with severe PTSD is an everyday challenge for him.  He has daily flashbacks, panic attacks, and a very real feeling of guilt and failure.  He cannot function independently, being dependent on his wife.  He has no social life.   He cannot work anymore.  He often smells blood and has to start washing his hands - a delusion.  

At the November 2015 videoconference hearing, the Veteran credibly testified he has constant treatment and medications for his PTSD.  He exhibits increasing anxiety and depression.  He has increased the amount of his psychiatric medications.  He is in counseling.  He was on suicidal watch at VA at one point.  He was thinking of hanging himself.  He was also considering an 8 week PTSD residential clinic program.  He believes he cannot function anymore.  He states he had to retire from his job because he was going to hurt someone at work.  He brought a baseball bat and nunchucks to work.  He experiences constant panic attacks and suicide ideation.  He has no friends.  He is in social isolation.  He only talks to family.  But that is not to say he is close to his family - the relationship is tense.  His memory is also deteriorating.  He reports constant flashbacks of Vietnam. 

Another important factor in support of a higher 70 percent rating is that many, but not all of the GAF scores in these records, are indicative of "serious" psychiatric impairment.  See e.g., July 2010 VA mental health note (GAF score of 40); October 2011 private "Hayes" psychotherapist opinion (current GAF scores of 41-50); August 2013 VA PTSD examination (GAF score of 45).  Although the GAF score is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  These GAF scores are fully supportive of a higher 70 percent rating from July 13, 2010 to the present, when viewed in the context of the Veteran's other psychiatric symptomatology documented above.  

The Board has considered the PTSD appeal was previous staged at 50 and 70 percent levels.  But notably, the Board cannot discern any difference in the Veteran's overall psychiatric disability picture from the time period from July 13, 2010 to December 16, 2015 (when he was previously assigned a lower 50 percent rating) to the time period on and after December 16, 2015, for which the RO has already awarded a 70 percent rating for his PTSD.  VA treatment records, private treatment records, lay statements and hearing testimony, and VA PTSD examinations essentially document that the Veteran's psychiatric signs and symptoms have worsened since July 13, 2010, providing evidence in support of a 70 percent rating for the entire time period on appeal from July 13, 2010 to the present.  Any minor fluctuations in the severity of his PTSD disability are episodic or temporary in nature - in other words, the Veteran is consistently at the 70 percent level of disability.  In summary, consideration of the above psychiatric symptoms and circumstances reflect occupational and social impairment with reduced reliability and productivity.  This fully supports a higher 70 percent rating for the time period from July 13, 2010 to the present.  See 38 C.F.R. § 4.130.  

In addition, the Board has considered that the above medical and lay evidence provides a basis for assigning a higher 70 percent initial rating for the Veteran's PTSD, even though several of the requirements for a higher rating are not shown.  See Mauerhan, 16 Vet. App. 436 (stating that the rating criteria provide guidance as to the severity of symptoms contemplated for each rating; they are not all-encompassing or an exhaustive list). 

However, the Veteran does not meet the criteria for an even higher 100 percent evaluation for his service-connected PTSD.  38 C.F.R. § 4.7.  That is, the medical and lay evidence of record is not indicative of someone with psychiatric symptomatology causing total occupational and social impairment, which is required for the 100 percent rating.  38 C.F.R. § 4.130.  In fact, neither the Veteran nor his representative has alleged that his service-connected PTSD warrants the maximum 100 percent rating.  The Board acknowledges it is presumed that a veteran continues to disagree with all ratings assigned.  See Breniser v. Shinseki, 25 Vet. App.64, 79 (2011) (citing AB v. Brown, 6 Vet. App.35, 38 (1993) (noting that a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  But in this regard, in the February 2018 Appellant Brief, the Veteran argued the "appropriate remedy" for this appeal is to grant entitlement to an earlier effective date for the evaluation of PTSD, currently evaluated as 50 percent  disabling prior to December 16, 2015, as 70 percent disabling, effective from August 2013.  In fact, in the present decision the Board has awarded the 70 percent rating back to July 13, 2010.  There is no specific argument in the record for why a 100 percent rating should be granted for PTSD with Parkinson's disease at any point during the appeal.  

With regard to total occupational impairment, it is acknowledged the Veteran has been awarded a TDIU effective from December 16, 2015.  This was due to the severity of his service-connected PTSD with Parkinson's disease.  As such, the criterion of total occupational impairment is present for the Veteran at this time.  

With regard to total social impairment, the Board finds that the Veteran does not have total social impairment.  See 38 C.F.R. § 4.130.  In this regard, the Board notes that the Veteran still has a relationship with his wife and daughter with whom he has lived.  These relationships are tense.  His wife has threatened divorce.  See 2016 to 2017 private psychiatrist records.  The Veteran has one adult son from his second marriage.  He described his relationship with him as "good."  He has two grandchildren and his wife has two grandchildren.  He stated, "[t]hey tolerate me, I'm not very warm towards them."  He also keeps in touch with a sister who lives in Tennessee.  He is able to receive psychiatric counseling as well, and interact with doctors.  See July 2017 VA PTSD examination.  Thus, he can still maintain some relationships, albeit with significant limitations and tension.  Moreover, the Board notes that the 70 percent evaluation he now has for PTSD encompasses an inability to establish and maintain effective relationships.  In short, no medical or lay evidence of record reveals total social impairment for the Veteran from July 13, 2010 to the present.  

Most importantly, VA PTSD examiners in September 2010, August 2013, December 2015, and July 2017 concluded the Veteran's level of occupational and social impairment was "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  This is indicative of a 70 percent rating under 38 C.F.R. § 4.130.  But no VA or private mental health professional of record assessed the Veteran's PTSD as causing "total occupational and social impairment," which is required for a higher 100 percent rating.  Also, the additional neurocognitive symptoms from the Veteran's service-connected Parkinson's disease do not change the Board's assessment.  See e.g., May 2017 VA Parkinson's disease examination; 2016 to 2017 private Southeast Neuroscience Center (SNC) records.

The Board acknowledges that the Veteran's service-connected PTSD does cause some of the symptoms listed under the 100 percent rating criteria, such as "persistent delusions or hallucinations."  But crucially, no evidence of record demonstrated or assessed total occupational and social impairment due to documented symptoms such as "persistent delusions or hallucinations." See again Vazquez-Claudio, 713 F.3d at 118 (the Veteran's psychiatric symptoms must cause the level of occupational and social impairment specified in the General Rating Formula).  In summary, the evidence of record weighs more heavily against an initial 100 percent rating, from July 13, 2010 to the present.  The Veteran is adequately compensated for his level of occupational and social impairment for his PTSD by way of a 70 percent rating for the entire appeal period.  

Accordingly, the Board finds that the evidence supports an increased disability rating of 70 percent, but no higher, for the Veteran's service-connected PTSD with Parkinson's disease, from July 13, 2010 to the present.  38 C.F.R. § 4.3.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Effective July 13, 2010, an increased initial 70 percent rating for PTSD with neurocognitive impairment from Parkinson's disease is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


